UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 10-2416


FAYE D. LARRABEE,

                Plaintiff – Appellant,

     v.

BANK   OF   AMERICA,     NA;    FEDERAL      HOME   LOAN   MORTGAGE
CORPORATION,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:09-cv-00712-HEH)


Submitted:   February 10, 2012                  Decided:   April 2, 2012


Before MOTZ, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Henry W. McLaughlin, III, LAW OFFICE OF HENRY MCLAUGHLIN, P.C.,
Richmond, Virginia, for Appellant.    Bryan A. Fratkin, Seth A.
Schaeffer, MCGUIRE WOODS LLP, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Faye D. Larrabee appeals the district court’s orders

granting in part Defendants’ Fed. R. Civ. P. 12(b)(6) motion to

dismiss and granting Defendants’ Fed. R. Civ. P. 56 motion for

summary judgment in her civil action seeking rescission of two

secured consumer credit transactions (one in 2006 and the other

in 2007) under the Truth in Lending Act (“TILA”), 15 U.S.C.A.

§§ 1601-1667f      (West   2009   &   Supp.       2011).      Larrabee   argues   on

appeal that the district court erred in granting Defendants’

motion to dismiss because she adequately pled TILA violations

with respect to the 2006 credit transaction and based on the use

by a lender in connection with the 2007 credit transaction of a

form notice to disclose her right to cancel that transaction.

Larrabee also argues that the court erred in granting summary

judgment     to   Defendants   because       an    application    fee    disclosure

made in connection with the 2007 credit transaction rendered

unclear the notice disclosing her right to cancel.                  We affirm.

             We review de novo the district court’s Rule 12(b)(6)

dismissal for failure to state a claim.                    Giarratano v. Johnson,

521 F.3d 298, 302 (4th Cir. 2008).                In this regard, we accept as

true   all    factual      allegations       contained       in   the    complaint.

Erickson v. Pardus, 551 U.S. 89, 94 (2007).                   While a plaintiff’s

statement of her claim “need only give the defendant fair notice

of what the claim is and the grounds upon which it rests,” id.

                                         2
at    93   (internal        quotation    marks         and    alteration      omitted),       a

complaint may survive a motion to dismiss only if it “states a

plausible claim for relief” that “permit[s] the court to infer

more   than     the    mere    possibility        of    misconduct”         based     on    “its

judicial      experience       and     common     sense.”          Ashcroft      v.    Iqbal,

556 U.S. 662, ___, 129 S. Ct. 1937, 1950 (2009).

               After review of the record and the parties’ briefs, we

conclude that the district court properly dismissed Larrabee’s

claim challenging the 2006 credit transaction.                             Larrabee failed

to state a plausible claim for relief under the TILA because her

proposed reading of the notice disclosing the number and due

dates of payments due under that transaction is not objectively

reasonable.         Further, because the disclosure to Larrabee of her

right to cancel the 2007 credit transaction contained all of the

information required by the TILA, 15 U.S.C.A. § 1635(a)-(b), and

Regulation      Z,    12    C.F.R.     § 226.23(a)-(b),            (d),    the   disclosure

complied      with    the     TILA.      Watkins        v.     SunTrust     Mortg.,        Inc.,

663 F.3d 232, 238-40 (4th Cir. 2011).                        Accordingly, Larrabee did

not    state    a     plausible       claim   for       TILA      relief    based     on     the

lender’s use of the form notice.

               Turning to Larrabee’s remaining claim, we review de

novo the district court’s adverse grant of summary judgment and

construe the facts in the light most favorable to Larrabee, the

non-moving      party.         PBM    Prods.,     LLC        v.   Mead     Johnson    &     Co.,

                                              3
639 F.3d 111, 119 (4th Cir. 2011).                          Summary judgment may be

granted     only    “if    the    movant      shows        that    there      is    no    genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law.”                        Fed. R. Civ. P. 56(a).                     To

withstand a motion for summary judgment, the non-moving party

must produce competent evidence to reveal the existence of a

genuine     issue    of    material      fact       for     trial.          See     Thompson    v.

Potomac     Elec.    Power      Co.,    312    F.3d        645,    649      (4th    Cir.    2002)

(“Conclusory or speculative allegations do not suffice, nor does

a    mere   scintilla      of     evidence      in    support          of    [the    non-moving

party’s] case.” (internal quotation marks omitted)).

             After       review    of    the       record,        we   conclude       that     the

district court properly granted summary judgment to Defendants

on Larrabee’s remaining claim.                     Larrabee did not suggest that

she was confused as to whether she could cancel the 2007 credit

transaction without cost, and she did not put forth any evidence

explaining how or suggesting that an average borrower faced with

both the notice of right to cancel and the fee notice would be

confused     as     to    whether       she    could        cancel          the    2007    credit

transaction without cost.

             Accordingly,         we    affirm       the    district         court’s      orders.

We    dispense     with    oral     argument         because       the      facts    and   legal




                                               4
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                                5